Cockrill, C. J. An order dismissing an appeal or affirming a judgment for want of prosecution will not be set aside without a showing of an excuse for the lack of prosecution and of merit in the appeal. In practice the court has been lenient in excusing the omission to prosecute, but rigid in demanding a showing of merit. One who seeks relief on the ground of technicality only must himself be in form. In this case the judgment was affirmed for want of prosecution. The appellant asks to have the cause reinstated. His complaint is that judgment was rendered against him on a forfeited bail bond which was not in the exact form required by the law. No lack of power to take a proper bond is claimed, and it is conceded the person for whom the bond was given obtained his liberty by means of its execution and used it to evade a trial for the offense for which he was charged. The form of the bond only is attacked. His defense is therefore technical purely, and we decline to open the judgment for the purpose of considering it. Motion denied.